UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52763 NEW ENERGY SYSTEMS GROUP (Exact name of small business issuer as specified in its charter) Nevada 91-2132336 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 116 West 23rd ST., 5th Floor New York, NY 10011 (Address of principal executive offices) (917) 573-0302 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): YesoNo T APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 14,551,731 shares of common stock, $.001 par value, were outstanding as of May 15, 2012. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 34 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 (Unaudited) Current assets Cash and equivalents $ $ Accounts receivable Inventory Prepayments Other receivables Taxes receivable Due from shareholders Prepaid expense - Deferred compensation Total current assets Noncurrent assets Property and equipment Deferred compensation - noncurrent Goodwill Intangible assets, net Total noncurrent assets Total assets $ $ Current liabilities Accounts payable $ $ Accrued expenses and other payables Taxes payable Loans payable to related parties - Total current liabilities Deferred tax liability Total Liabilities Commitments and Contingencies Stockholders' equity Preferred stock, $.001 par value, 60,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $.001 par value, 140,000,000 shares authorized, 14,571,731 shares issued and outstanding Additional paid in capital Statutory reserves Other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended March 31, NET SALES Battery $ $ Solar panel Total revenue COST OF SALES Battery Solar panel Total cost of sales GROSS PROFIT OPERATING EXPENSES Selling General and administrative Total operating expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSES) Other income (expenses) ) Interest income Total other income, net INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX BENEFIT (EXPENSE) ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX - NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME Foreign currency translation COMPREHENSIVE INCOME (LOSS) $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted NET INCOME (LOSS) PER SHARE FROM CONTINUING OPERATIONS Basic $ ) $ Diluted $ ) $ NET INCOME (LOSS) PER SHARE FROM DISCONTINUED OPERATIONS Basic $
